Peck, P. J.
(dissenting). It seems to me that the written agreement alleged and relied upon by plaintiff does not satisfy the requirements of either a bilateral or unilateral contract. Even assuming that the court might infer some obligation on the part of plaintiff, it would not be warranted in inferring in addition, as plaintiff contends, that the defendant never intended or anticipated that orders could be obtained from the firms in question through a source other than plaintiff.
In my view, plaintiff’s remedy is by way of an action in quantum meruit, in which he can show the services performed and the extent to which they were connected with orders received by defendant, and the writing may be referred to as evidencing the contemplated and reasonable measure of compensation as to business with which he should be credited. Accordingly, I dissent and vote to reverse and dismiss the complaint, with leave to plaintiff to replead.
Glennon, Dore, Callahan and Breitel, JJ., concur in decision; Peck, P. J., dissents and votes to reverse and grant the motion to dismiss the complaint, with leave to plaintiff to replead, in opinion.
Order affirmed, with $20 costs and disbursements to the respondent. No opinion. [See post, p. 837.]